DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claims 27-31 are rejected as being dependent upon a base claim that contains new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Neal, II et al. (US 20160066977) (“Neal, II”) in view of Childs (US 20130018441).
Regarding claim 1, Neal, II teaches a method of testing a therapeutic pulse generator circuit (see Fig. 5), the method comprising: charging the pulse generator circuit to a first charge voltage (see provision of treatment pulses at 88, this requires at least a portion of pulse generation circuit 72 to be charged to a therapeutic charge voltage, Figs. 3 and 5; see also [0061]); discharging the pulse generator circuit to a 
Childs teaches an method of operating a pulse generator circuit comprising discharging an energy discharge circuit from a first charge voltage to a lower, second charge voltage using a discharge circuit (see [0046] and Figs. 8-9). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of operating a pulse generator circuit as taught by Neal, II to 
Regarding claim 2, Neal, II further teaches wherein determining the impedance of the load comprises: measuring a current, wherein the current is delivered to the load during the delivery of the second voltage pulse; determining a voltage level of the second voltage pulse; and calculating the impedance based on the voltage level of the second voltage pulse and on the measured current (see [0065]).
Regarding claim 3, Neal, II further teaches wherein the delivering the second voltage pulse to the load through the electrode with the pulse generator circuit at the second charge voltage, determining the impedance of the load with the second voltage pulse, and comparing the impedance with the expected impedance are steps of a diagnostic or a system test (“intra-treatment test signal” in step 90, [0062]), wherein passing the diagnostic or system test comprises the impedance being within a threshold range of the expected impedance (see less than 25 Ohms, [0073]), and wherein determining whether to deliver the third voltage pulse is based at least in part on passing the diagnostic or system test (see [0073]-[0074]).
Regarding claim 4, Neal, II further teaches performing the diagnostic or system test a plurality of times, and wherein determining whether to deliver the third voltage pulse is based at least in part on passing the diagnostic or system test at least a subset of the plurality of times (the feedback loop as taught by Neal, ll performs the testing a plurality of times as claimed when the proper conditions are met within the feedback loop, see Neal, II Fig. 5; see also [0073]-[0074]).
Regarding claim 5, Neal, II further teaches wherein the expected impedance comprises an impedance range (see less than 25 Ohms change in impedance, [0073]).
Regarding claims 6 and 8, Neal, II further teaches wherein determining whether to deliver the third voltage pulse comprises determining to deliver the third pulse to the load as a result of the impedance being one of: less or greater than a threshold difference from the expected impedance (see percentages of [0066], see also [0072]), within/outside an expected impedance range, wherein the expected impedance comprises the expected impedance range, and less than or greater than a minimum/maximum threshold (see less than 25 Ohms change in impedance, [0073]-[0074]).
Regarding claim 7, Neal, II further teaches delivering the third voltage pulse, wherein the first voltage pulse and the third voltage pulse are adjacent therapeutic pulses (see feedback loop back to step 88, Fig. 5) and the second voltage pulse is a test pulse (see “intra-treatment test pulse” in step 90; [0065]), and wherein a length of the second voltage pulse is: 1) a percentage of a time between the first voltage pulse and the third voltage pulse (see the time period taken up by the test pulse voltage, which inherently takes up a percentage of the time between the electroporation voltage pulses/pulse trains).
Regarding claim 9, Neal, II in view of Childs further teaches delivering the third voltage pulse to the load, wherein delivering the third voltage pulse comprises charging the pulse generator circuit to a third charge voltage (as a result of the combination, the pulse generator is charged back to the high voltage level to provide the next electroporation voltage pulse when conditions are appropriate).
Regarding claim 11, Neal, II further teaches wherein the first and second voltage pulses are therapeutic to the load (see “insufficient to cause an electroporation of a majority of tissue cells in the target region” meaning a minority of cells would experience electroporation; [0055] and [0063], see also [0071]).
Regarding claim 12, Neal, II further teaches displaying a graphical indication based on the comparing (see [0066]).
Regarding claim 13, Neal, II further teaches determining whether an impedance test is complete (see steps 94, 100, 102 and 98; [0072]-[0074], Fig. 5); and based on the result of 1) a determination of whether the impedance test is complete and 2) the comparing of the impedance with the expected impedance, determining whether to apply a pulse of a test voltage level (see step 90 within the feedback loop, Fig. 5), or a pulse of a therapeutic level (see step 88 within the feedback loop, Fig. 5); and determining to stop applying pulses (see steps 102 and 98, Fig. 5).
Regarding claims 14-21 and 23-25, Neal, II in view of Childs teaches similar limitations as discussed above in the rejection of claims 1-9 and 11-13. Neal, II further teaching an electrode connected to the pulse generator (see electrodes 22 connected to generator 10, Fig. 1), a controller connected to the pulse generator (see 40; Fig. 1) and the feedback loop as shown in Fig. 5.
Regarding claim 26, Neal, II teaches a method (see Fig. 5) of using a therapeutic pulse generator circuit (see 10, Fig. 3), the method comprising: delivering a first voltage pulse to a load with the pulse generator circuit at a first charge voltage (see electroporation pulses used as test signals; [0066] and [0071], Fig. 5) through an electrode (22, Fig. 1); determining a first impedance of the load based at least partly on 
Childs teaches an method of operating a pulse generator circuit comprising 
Regarding claim 27, Neal, II further teaches wherein the first and second voltage pulses are therapeutic pulses (see “insufficient to cause an electroporation of a majority of tissue cells in the target region” meaning a minority of cells would experience electroporation; [0055] and [0063], see also [0071]) and the next pulse is a test pulse (the next voltage pulse at 90 as cited in Neal, II is considered a test pulse since it would be used to test the tissue for impedance values).
Regarding claim 28, Neal, II further teaches wherein the first and second voltage pulses are test pulses (both voltage pulses disclosed by Neal, II are considered test pulses since they are used to test the tissue for impedance values).
Regarding claim 29, Neal, II further teaches wherein delivery of the next voltage pulse to the load is stopped as a result of a difference between the first impedance and the second impedance being greater or less than a threshold (see 94; [0072], Fig. 5, see also [0069]).
Regarding claim 30, Neal, II further teaches wherein the next voltage pulse is delivered as a result of the comparing indicating a deviation the first impedance and the second impedance being greater than a threshold (see 94; [0072], Fig. 5; see also 
Regarding claim 31, Neal, II in view of Childs fails to specifically teach wherein the next voltage pulse has a duration different from a duration of the first voltage pulse and second voltage pulse. However, it would have been obvious to one having ordinary skill in the art at the time of filing to determine the optimum value of the next voltage pulse the motivation being to provide the correct durations of the signals for the specific tissue cells that are being treated (see also Neal, II [0063] and [0079]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neal, II in view of Childs and in further view of Dimmer et al. (US 20020193833) (“Dimmer”) (Cited in IDS).
Regarding claims 10 and 22, Neal, II in view of Childs teaches the limitations of claims 1 and 14 for which claims 10 and 22 are respectively dependent upon and further teaching delivering the third voltage pulse to the load (see feedback loop as taught by Neal, II in Fig. 5), however Neal, II in view of Childs fails to teach wherein delivering the third voltage pulse comprises changing a state of a switch so as to electrically disconnect the load from a first voltage pulse source and connect the load to a second voltage pulse source.
Dimmer teaches a method of delivering diagnostic and therapeutic voltages to a load comprising delivering a voltage pulse to a load (see 350; [0120], Fig. 15), wherein delivering the voltage pulse comprises changing a state of a switch so as to electrically 
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument directed to the rejection of claims 26-31 for failing to comply with the written description requirement (see Remarks pgs. 9-10), the Examiner respectfully disagrees. The Examiner maintains the previous rejection since the passages of the Specification that Applicant has pointed out only generally describe that “it may be desirable to discharge capacitor 920 of the pulse generator stage 900 of Fig. 9. Discharging the capacitors may be done using various embodiments of the various discharge circuits.” This passage is insufficient to convey to one of ordinary skill in the art that Applicant was in possession of the claimed invention that specifically 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794